UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 4, 2012 Sur Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 333-171141 26-2292370 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 500 Newport Center Drive, Suite 800, Newport Beach, CA 92660 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (888) 532-5522 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 Changes in Registrant’s Certifying Accountant On December 4, 2012, Sur Ventures, Inc. (the “Registrant”) dismissed Q Accountancy Corporation (“QAC”) as the Registrant’s principal accountant.QAC was the Registrant’s independent registered public accounting firm from March 30, 2010, the date of appointment, until December 4, 2012, the date of dismissal.The Registrant engaged Tarvaran, Askelson & Company, LLP (“TAC”) as its new principal accountant on December 4, 2012. The decision to change accountants was recommended and approved by the Registrant’s Board of Directors. The reports of QAC on the Registrant’s financial statements for the fiscal years ended September 30, 2010 and 2011 did not contain an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, with the exception of a qualification with respect to uncertainty as to the Registrant’s ability to continue as a going concern. During the period from March 30, 2010, the date of appointment of QAC, through December 4, 2012, the date of dismissal of QAC, there were no disagreements with QAC on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedures, which disagreement(s), if not resolved to the satisfaction of QAC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report, nor were there any reportable events as defined in Item 304(a)(1)(iv) of Regulation S-K. The Registrant engaged TAC as the Registrant’s newprincipal accountant on December 4, 2012.During fiscal years 2010, 2011 and 2012 and the subsequent interim period through December 4, 2012, the Registrant nor anyone on the Registrant’s behalf engaged TAC regarding either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Registrant’s financial statements, or any matter that was either the subject of a “disagreement” or a “reportable event,” both as such terms are defined in Item 304 of Regulation S-K. The Registrant has made the contents of this Form 8-K available to QAC and requested it to furnish a letter to the Securities and Exchange Commission as to whether QAC agrees or disagrees with, or wishes to clarify the Registrant’s expression of its views. A copy of such letter is attached hereto as Exhibit 16.1. Item9.01 Exhibits. The following exhibit isfiled with this Current Report on Form 8-K. Exhibit Number Description of Exhibit Letter from Q Accountancy Corporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Sur Ventures, Inc. Date: December 7, 2012 By: /s/ Linda Fischer Linda Fischer President 3
